               Case 2:19-cv-02139-DMC Document 20 Filed 07/13/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     IN SEON JEONG, CSBN 291908
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105
 6          Telephone: 415-977-8984
 7          Facsimile: 415-744-0134
            Email: inseon.jeong@ssa.gov
 8   Attorneys for Defendant
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                      SACRAMENTO DIVISION

12
                                                    )       Case No.: 2:19-cv-02139-DMC
13   ZACHARY JONES,                                 )
                                                    )
14                  Plaintiff,                      )       STIPULATION AND ORDER FOR
                                                    )       VOLUNTARY REMAND PURSUANT TO
15          vs.                                     )       SENTENCE FOUR OF 42. U.S.C. § 405(g)
                                                    )
16                                                  )
     ANDREW SAUL,                                   )
17   Commissioner of Social Security,               )
                                                    )
18                                                  )
                    Defendant.
19
20           IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, that
21   this action be remanded for further administrative action pursuant to section 205(g) of the Social
22   Security Act, as amended, 42 U.S.C. section 405(g), sentence four.
23           Upon remand, the Appeals Council will direct the Administrative Law Judge (ALJ) to
24   evaluate the persuasiveness of the medical opinions under the new regulatory factors set out in
25   20 CFR 404.1520c and HALLEX I-5-3-30.E, and articulate the consistency and supportability
26   for each opinion. The ALJ will reevaluate the claimant’s subjective complaints and the third-
27   party statement of record, and will continue the sequential evaluation process. The ALJ will
28


     Stipulation for Remand: 2:19-cv-02139-DMC          1
               Case 2:19-cv-02139-DMC Document 20 Filed 07/13/20 Page 2 of 2



 1   further develop the record, offer the claimant the opportunity for a new hearing and issue a new
 2   decision. As needed, the ALJ may consult with a medical or a vocational expert.
 3           The parties further request that the Clerk of the Court be directed to enter a final
 4   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
 5   Commissioner.
 6
     Date: July 2, 2020                             CERNEY, KREUZE & LOTT, LLP
 7
 8                                           By:    /s/ In Seon Jeong for Shellie Lott*
                                                    SHELLIE LOTT
 9                                                  *Authorized by email on July 2, 2020
                                                    Attorneys for Plaintiff
10
11
     Date: July 2, 2020                             McGREGOR W. SCOTT
12                                                  United States Attorney
13                                                  DEBORAH LEE STACHEL
                                                    Regional Chief Counsel, Region IX
14
                                             By:    /s/ In Seon Jeong
15                                                  IN SEON JEONG
16                                                  Special Assistant United States Attorney
                                                    Attorneys for Defendant
17
18
19
20
21                                                 ORDER
22
23           APPROVED AND SO ORDERED

24
     Dated:      July 10, 2020
25
                                                           ____________________________________
26                                                         DENNIS M. COTA
                                                           UNITED STATES MAGISTRATE JUDGE
27
28


     Stipulation for Remand: 2:19-cv-02139-DMC         2
